IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 02-31037

                              Summary Calendar


RAYFIELD J. THIBEAUX,

                                                 Plaintiff-Appellant,

                                    versus

TABITHA CASIMER TOBIAS; SARAH HOLMES,

                                                 Defendants-Appellees.




            Appeal from the United States District Court
                For the Western District of Louisiana
                              02-CV-443

                             February 13, 2003



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

            Rayfield J. Thibeaux, a non-prisoner proceeding pro se

and in forma pauperis, filed this civil action on March 7, 2002,

purportedly under 42 U.S.C. § 1983 and § 1985,1 against Tabitha



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
        Because the defendants are federal employees, this is actually a Bivens
action. See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,
403 U.S. 388 (1971).
Casimer Tobias and Sarah Holmes, Deputy Clerks of this court,

alleging that they had deprived him of his right to access to the

courts based on their actions in handling his appeals in No. 01-

21257 and No. 01-20450. The district court granted the defendants’

motion to dismiss, determining that Thibeaux had failed to state a

claim upon which relief might be granted.

     Thibeaux      argues      that        the   district      court     judge

unconstitutionally and with bias dismissed his civil rights action

without proper grounds, and that the magistrate judge was also

biased and prejudiced.      He contends that the district court should

have received proposed findings and a recommendation from the

magistrate judge before dismissing his suit.             He argues that the

district court erred in ruling that it lacked personal jurisdiction

to hear the suit.   He contends that his 14th amendment right to due

process was violated, and that the defendants conspired to deny

and/or hinder his access to the court.           The appellees renew their

argument that the district court should have dismissed Thibeaux’s

complaint for lack of proper service of process pursuant to FED. R.

CIV. P. 4(i).

     This court affirms the district court’s dismissal on the

ground that     Thibeaux    failed    to    effect   service   of   process   as

required by FED. R. CIV. P. 4(i).          The record shows an insufficient

effort by Thibeaux to comply with the mandate of FED. R. CIV. P.

4(i) in properly serving the United States.            Although he attempted

to serve the defendants/employees, and he followed the instructions

                                       2
of the magistrate judge in serving them, he did not serve the civil

process clerk of the United States Attorney, or the Attorney

General of the United States, nor did he attempt such service after

the defendants filed their motion to dismiss which placed Thibeaux

on notice of the defects in service of process.2              He did not seek

an extension of time to effect proper service pursuant to FED. R.

CIV. P. 4(m).

     Special consideration does not exist for pro se litigants who

fail to comply with the service requirements of Rule 4.3                 Federal

district courts may only issue service of process as authorized by

federal    statute    or   rule.4     The   magistrate     judge   was   without

authority to alter the method of service required by FED. R. CIV. P.

4(i).

     AFFIRMED.




     2
         See FED. R. CIV. P. 4(i)(1)(A), (B), (i)(2)(A).
      3
        See Systems Signs Supplies v. United States Dep't of Justice, 903 F.2d
1011, 1013 (5th Cir. 1990); Kersh v. Derozier, 851 F.2d 1509, 1512 (5th Cir.
1988) (holding that pro se status does not exempt a litigant from effecting
service).

      4
        See Point Landing, Inc. v. Omni Capital International, Ltd., 795 F.2d
415, 424 (5th Cir. 1986).

                                        3